 In theMatter of SUPERIOR ENGRAVINGCOMPANYandCHICAGO PHOTO-ENGRAVERS'UNION No. 5OF THE INTERNATIONAL PHOTO-ENGRAVERS'UNION OF N. A. (A . F. or L.)CaseNo. 13-C-2774.Decided April 28,1949DECISIONANDORDEROn May 28, 1948, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake 'certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices, and recommended dismissal as to them.Thereafter, theRespondent, the Union, and the Board filed exceptions to the Inter-mediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings, are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner except insofar as they are inconsistentwith the Decision and Order herein.1.The Triar Examiner found, and we agree, that the Respondentdominated and interfered with the Independent Photo Engravers'Association, and contributed support to it in violation of Section 8(1) and (2) of the Act. Shortly after the certification of the Unionon October 13, 1943, the Respondent, through President Conforti,persuaded employee Joseph Busse to become its agent in forming aninside organization at the Respondent's plant.Through Busse, Con-forti disparaged the Union to the Respondent's employees, informedthem that they could not hope for wage increases unless they got rid ofthe Union and set up an organization among themselves, and assuredthem that such an organization would be cheaper for them and wouldi Pursuant to the provisions of Section 3 (b) of the Act,the Board has- delegated itspowersin connectionwith this case toa three-member panel [Chairman Herzog and Mem-bers Houstonand Murdock].83 N. L. R. B., No. 29.215 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDget themmorebenefits.On occasion, Conforti directly informed hisemployees that he could do as much and more for them than the Unioncould, and that by not joining the Union, they would save paying uniondues.Busse,at Conforti's request,also informedConforti aboutwhich employees wereunionmembers:Conforti permitted Busse un-limiteduse ofthe Respondent's facilities and personnel to preparenotices, petitions, and duplicates.Although the TrialExaminermakes no finding on this question,we areconvinced, upon the entirerecord, that Conforti permitted and encouraged circulation of theMarch 6, 1944, petition disavowing the Union, as well as collection ofdues for the Independent in the plant duringworking hours.Throughout the entire period oforganization,Busse acted con-stantly on the instructions of Conforti. It was Conforti who, in July1944, suggested that a formalorganizationmight be more successful ingaining Board recognition than the original informal committee hadbeen, and who admittedly supplied the name of a lawyer experiencedin chartering independent labor unions,When the Board dismissedthe Independent's petition based on the August 31, 1944, recognitiondemand, Conforti admittedly supplied the Independent with the nameof a Chicago Tribune newspaper reporter so that the Independentwas able to get publicity on what Conforti termed a "lousy decision."Significantly,while several of the Respondent's employees in-dividually asked forwage increases,no demand for a wageincreasewas ever made by the Independent, which limited itself to requestsfor recognition.The Respondent then used these requests in its at-tempts to rid itself of the Union.Thus in June 1944, Conf6rti pre-sented the March 6, 1944, petition disavowing the Union to the publicmember of the Regional War Labor Pane1,2 and, later that summer,to the entire panel, in an attempt to support an attack on the majoritystatus of the Union, although at that time the Union's certification wasnot yet 8 months old. In July 1944, Conforti filed with the Board anemployer petition, based on the March 6 document.When this peti-tion was administratively dismissed, Conforti, through Busse; stage-managed two petitions seeking certification of the Independent, bothof which were also administratively dismissed. In September 1945,Conforti, through Busse, induced the Independent to file yet anotherpetition for certification, which the Respondent joined with anotheremployer petition.These petitions were consolidated for hearing, andwere thereafter dismissed.3Finally, in May 1946, the Respondentfiled a petition for decertification of the Union, citing as one of thegrounds for its petition the existence of the1Independent.2This presentation of the petition to only oneof thepanel membeis caused the labormember to resign in protest, and necessitated the formation of a new panelaMatter.of Superior Engraving Company, 67 NL.R. B. 37. SUPERIOR ENGRAVING COMPANY217Like the Trial Examiner, we find no merit in the Respondent's denialof its responsibility for Busse's actions.Busse's testimony that theRespondent used.him as a too] to organize and dominate the Independ-ent, and paid him well for his efforts, is supported by Confortilsadmission that in February 1944 he bought Busse an $80 suit and ahat, and that during 1944 he gave him war bonds having a cash valueof $500.Conforti claimed that he gave Busse the clothes to cheerhim up after he had been on a drinking bout and was financiallystraitened, and that he gave him the bonds to keep him sober for ayear.lire find this explanation so improbable as to be unworthy ofbelief, particularly in view of the fact that, according to Conforti,Busse not only failed to keep his promise of sobriety, but actuallydemanded and collected one installment of his gift in an inebriatedcondition.Moreover, Conforti admitted that he did not make giftsto other employees.In view of the facts set forth above, we concur in the Trial Ex-aminer's finding that the Respondent dominated and interfered withthe Independent, and contributed support to it, in violation of Section8 (1) and (2) of the Act.We also find that the Respondent violatedSection 8 (1) of the Act by interrogating Busse concerning member-ship in the Union, and by promising benefits to the employees if theywould refrain from joining the Union.2.The Trial Examiner found, and we agree, that the Respondentrefused to bargain with the Union in violation of Section 8 (1) and(5) of the Act.Although the TrialExaminerdated this refusal tobargain from the conclusion of the War Labor Board proceedingsin November 1945, we find that the Respondent manifested a lack ofgood faith in its dealings with the Union as early as March 1944, whenit sponsored and encouraged a disavowal of the Union by its employees,as set forth above.This lack of good faith in its relations with theUnion continued to be manifested by the Respondent's role in the for-mation of the Independent in August 1944, and by its subsequent par-ticipation in the affairs of the Independent.By these illegal activi-ties, the Respondent was plainly attempting to establish a rival organi-zation in an effort to undermine the Union, and thereby eliminate itsobligation to bargain with the Union.Accordingly, we find that, bysponsoring and encouraging a disavowal of the Union, by forming arival organization, and by participating in the affairs of this rivalorganization, in violation of Section 8 (1) and (2) of the Act, theRespondent also violated Section 8 (5) of the Act.4We therefore find4N. L. it. B. v. Ellis-Klatscher&Co., 142 F.(2d) 356 (C. A. 9), enforcing 40 N. L. R. B.1037;Matter of Exact Level&Tool Mfg.Co., Inc.,66 N.L. R. B. 1238. 218DECISIONS' OF NATIONAL LABOR" RELATIONS BOARDthat the Respondent's refusal to bargain with the Union commencedin March 1944.The Respondent admits that it has refused to bargain with theUnion since the conclusion of the War Labor Board proceedings, butdefends its refusal on the ground that the Union,by its own activities,had lost the support of the majority of Respondent's employees.Having committed unfair labor practices,however,at a time whenthe Union was the established bargaining representative of its em-ployees,6 the Respondent is precluded from attributing the Union'salleged loss of majority to the Union's own actions,6 for under suchcircumstances the Union's alleged loss of majority is conclusively pre-sumed to be due to the Respondent's unfair labor practices.'TheUnion's alleged loss of majority therefore does not constitute a defenseto the Respondent's refusal to bargain.-Even had the Respondent not violated Section 8(1) and (2) of theAct, it was precluded,by virtue of the doctrine of theAllis-Chalmerscase," from refusing to bargain with the Union at the conclusion of theWar Labor Board proceedings.In order that a Union might not bepenalized for resorting to the orderly procedures of the War LaborBoard, the Board declared,in that case, a policy that, in computingthe 1-year period during which we recognize that a union is entitledto undisturbed enjoyment of its exclusive bargaining status, we willdisregard whatever time is consumed by proceedings before the WarLabor Board.The instant case was certified to the War Labor Boardon March 4, 1944,after contract negotiations had broken down, andafter efforts of the United States Conciliation Commissioner had failedto bring the parties together on the disputed issues of union security,grievance procedure,indenture of apprentices,overtime premiums,and wages.9Therefore,at the conclusion of the War Labor Boardhearings in October 1945, the Union was entitled to undisturbed recog-nition as the exclusive bargaining agent of the Respondent's employeesfor approximately 7 more months,"'and we so held in our previous5We disagree with the Trial Examiner's statement that "ordinarily the Union'smajoritystatus would not be presumed to continue beyond a year following the election."The pre-sumption of majority,conclusive during the year following the certification,"continuesuntil circumstances arise which indicate that it no longer holds true."Matter of Bethle-hem Steel Company,73 N. L.R. B. 277;Matter of Dorsey Trailers,Inc.,80 N.L. R. B. 478.6 As pointed out below,we find that the evidence does not establish the Respondent'sclaim that a number of its employees quit its employ at the request of the Union.'Matter of Wilson&Co., Inc.,67 N. L.R. B. 662;Matter of Fine Art Novelty Corpo-ration,54 N. L. R. B. 480.8Matter of Allis-Chalmers Manufacturing Company,50 N. L. R. B. 306.0 Inasmuch as the Respondent had insisted at the beginning of the bargaining negotiationsthat all, intermediate agreements should be tentative until final agreement was reached, noinference adverse to the Union,as suggested by the Trial Examiner,can be drawn from-theUnion's failure to obtain a partial contract or to process grievances.-10After the Regional War Labor Board had handed down its decision,the Respondentappealed to the National War Labor Board.Nevertheless it refused to enter into a con- SUPERIOR ENGRAVING COMPANY219decision involving the same issue and the same parties.-We did notfind any merit then, and we find no merit now, in the Respondent'scontention that theAllis-Chalmersdoctrine should not be applied tothis case.Although, like the Trial Examiner, we conclude that the Respondentviolated its duty to bargain with the Union, the basis for our conclusiondiffers from that of the Trial Examiner.While we agree with theTrial Examiner that the evidence does not establish that the Respond-ent's employees quit their jobs at the behest of the Union, we disagreewith his finding that the Union, in November 1944, ordered the Re-spondent's employees to slow down and to refuse to work overtime.Although it is possible that the Respondent's employees, made restlessby the protracted bargaining negotiations, were less cooperative thantheretofore, no credible evidence was introduced that this non-coopera-tion was directed by the Union.The Trial Examiner's finding thatthe Union had done so is based solely on the testimony of Henry Dom-browski.The Trial Examiner himself discredits Dombrowski inconnection with another incident involving the alleged slow-down, andHenry Dombrowski admitted on the witness stand that he had lied inhis testimony before the War Labor Board concerning his own par-ticipation in the alleged slow-down.His testimony in the instantproceeding is contradicted by witnesses otherwise specifically credited,as well as by others concerning whom the Trial Examiner made nocredibility findings.While Conforti charged that the refusal to work overtime continueduntilMarch 1944, the records he produced to support his charge cov-ered a period ending early in January 1944.This supports the testi-mony of the witnesses who testified that November and Decemberwere usually slow months, and that their failure to work overtime dur-ing that period was due to the slow season and not to any concertedrefusal on their part to work overtime.On the basis of the record,we find that the Trial Examiner was clearly in error when he creditedHenry Dombrowski's testimony concerning the slow-down and refusalto work overtime.12_In view of all the facts outlined above, we find that since October 18,1943, the Union has been the exclusive bargaining representative oftract with the Union in accordance with the directive handed down by the National WarLabor Board."Matter of Superior Engraving Company, supra.u In view of our finding that the Union did not order the Respondent's employees toquit, to slow down, or to refuse to work overtime,we find it unnecessary to pass upon theTrial Examiner's holding that theAllis-Chalmersdoctrine applies even where a union hasresorted to self-help before submitting a dispute to the War Labor Board. Standing byitself the letter of Gruber,president of the Union,to the Respondent's customers, suggestingthat they have their printing done by union shops, is too insignificant a form of self-help,to necessitate a resolution of this issue. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent's employees, and that the Respondent has, since aboutMarch 1944, failed and refused to bargain in good faith with theUnion as the exclusive representative of its employees, in violationof Section 8 (1) and (5) of the Act.It is stipulated' that the Respondent had given its employees severalwage increases between January 1, 1946, and August 11, 1947, with-out consulting the Union.As we have found that during that periodthe Union was the exclusive bargaining representative of the em-ployees of the Respondent, these wage increases constituted further,violations of Section 8 (1) and (5) of the Act.3.We agree with the Trial Examiner's finding that the termina-tion of employment of Charles Burger was not in violation of Section8 (1) and (3) of the Act.We disagree, however, with the Trial Ex-aminer's rationale and with his conclusion that Burger was discharged.Conforti admitted that he knew which employees were the union lead-ers.He had accused several of them of a slow-down or refusal towork overtime without discharging any of them. It is, therefore, un-likely that he discriminatorily discharged Burger, whose activity onbehalf of the Union was limited to membership, and whom Confortihad not accused of any misconduct.We believe Conforti's testimonythat Burger quit of his own accord.This is borne out of Conforti'stestimony at the hearing, before the charge and complaint wereamended to allege Burger's discriminatory discharge, that Burger wasamong those employees who had quit his employ, as well as by Bur-ger's failure for 4 years to notify either the Union or the Board of hisclaim that he had been discharged for union activities.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor-Relations Board hereby orders that the Respondent, Superior Engrav-ing Company, Chicago, Illinois, its officers, agents, successors, and as-signs, shall :1.Cease and desist from :(a)Refusing to bargain collectivelywithChicagoPhoto-Engravers' Union of the International Photo-Engravers' Union ofN. A. (A. F. of L.), as the exclusive representative of all the employeesin its photo-engraving department at its, Chicago, Illinois, plant,excluding shipping clerks, errand boys, janitors, guards, and super-visors within the meaning of the Act 13" we have altered the wording of the description of th^ appropriate unit agreed to by theparties to make it conform to the language of the Act,as amended SUPERIORENGRAVING COMPANY221(b)Dominatingand interferingwith the formation or administra-tion, or contributing support to,Independent Photo Engravers Asso-ciation, or any successor thereto, or any other labor organization ofits employees ;(c)Recognizing Independent Photo Engravers Association or anysuccessor thereto, as the representative of any of its employees forthe purposes of collective bargainingwithrespect* to grievances,labor disputes,wages, rates of pay, hours of work, or other conditionsof employment;(d)Offering or giving gifts to any of its employees in order toinfluence their activities or attitude with respect to Chicago Photo-Engravers'UnionNo. 5 of the International Photo-Engravers'Union of N. A. (A. F.of L.), or Independent Photo EngraversAssociation,or any otherlabor organization of its employees;(e) In any other manner interferingwith,restraining,or coercingits employees in the exerciseof the rightto self-organization,to form,join, or assist Chicago Photo-Engravers'Union No. 5 of the Inter-national Photo-Engravers'Union of N. A. (A. F. of L.),or anyother labor organization,to bargain collectively through representa-tives of their own choosing and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion, and to refrain from any or all of such activities,except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act, as guaranteed in Section7 of the Act.2.Take thefollowingaffirmative action which we find will effec-tuate the policies of the Act :(a)Upon request, bargain collectively with Chicago Photo-Engravers'Union No. 5 of the International Photo-Engravers' Union,ofN. A. (A. F. of L.)as the exclusive representative of all the em-ployees in its photo-engravingdepartment at its Chicago,Illinois,plant, excluding shipping clerks, errand boys,janitors,guards, and.supervisors within the meaning of the Act;-(b)Completely disestablish Independent Photo Engravers Asso-ciation, or any successor thereto,as an organization purporting torepresent its employees for purposes of collective bargaining;(c)Post at its plant at Chicago,Illinois, copies of the notice at-tached hereto,marked "Appendix A." 14 Copies of said notice, tobe furnishedby theRegional Director for the Thirteenth Region,14 In the event this Order is enforced by decree of a United States Court of Appeals, thereshallbe inserted in the notice before the words, "A DECISION AND ORDER," the words,"A DECREE OF THE UNITED STATES COURT 01 APPEALS ENFORCING." 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall, after being duly signed by*the Respondent's representative, beposted by the Respondent immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter, in conspicu-ous places, including all places where notices to employeescustom-arily are posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by anyother material;(d)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDEREDthat the complaint, insofar as it alleges thatthe Respondent discharged Charles Burger in violation of Section 8(1) and (3) of the Act, be, and it hereby is, dismissed.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE HEREBY DISESTABLISH IndependentPhotoEngravers Associ-ation as an organization purporting to represent any of our em-ployees for the purpose of dealing with us concerning grievances,labor disputes,wages, rates of pay, hours of employment,or otherconditions of employment, and we will not recognize it or anysuccessor thereto for any of the above purposes.WE- WILL NOT dominate or interfere with the formation or ad-ministration of any labor organization, or contribute support to it.WE WILL BARGAIN collectively,upon request,with CHICAGO'PHOTO-ENGRAVERS'UNION No.5OF THE INTERNATIONAL PHO'ro-ENGRAVERS'UNION OF N.A. (A. F. OF L.) as the exclusive repre-sentative of all the employees in the bargaining unit describedherein with respect to rates of pay,hours of employment,or otherconditions of employment,and, if an understanding is reached,embody such understanding in a signed agreement.The bargain-ingunitis:All employees in the photo-engraving department, excluding ship-ping clerks,errand boys,janitors,guards,and supervisors within themeaning ofthe Act.WE WILL NOT,by gifts or promises of benefit,encourage our-em-ployees to favor or disfavor any labor organization. SUPERIOR ENGRAVING COMPANY223WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right of self-organ-ization, to form labor organizations, to join or assist CHICAGOPHOTO-ENGRAVERS' UNION No. 5 OF THE INTERNATIONAL PHOTO-ENGRAVERS' UNION OF N. A. (A. F. OF L.) or any other labor or-ganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,and to refrain from any or all of such activities, except to the ex-tent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act.All our employeesare free to become or remain members of this union or any otherlabor organization.SUPERIOR ENGRAVING COMPANY,Employer.By------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMessrs. Herman J. DeKoven, Josef L. Hektoen,andMalcolm Easterlin,all ofChicago, Ill., for the General Counsel.Mr. Joseph M. Jacobs,of Chicago, Ill, for the Union.Mr. Otto A.Jaburek,of Chicago, Ill., for the Respondent.STATEMENT OF THE CASEUpon a charge dated January 28, 1946, and an amended charge dated August12, 1947,filed by Chicago Photo-Engravers'Union No. 5 of the InternationalPhoto-Engravers'Union of N. A.(A. F. of L.), herein called the Union,the Na-tionalLabor Relations Board,herein called the Board,through its ActingRegional Director for the Thirteenth Region(Chicago, Illinois),issued its com-plaint dated August 13, 1947,against Superior Engraving Company, Chicago,Illinois,herein called Respondent,alleging that Respondent had engaged in andwas engaging in unfairlabor practices affecting commerce within the meaningof Section 8 (1) and(5) and Section 2 (6) and(7) of the National Labor Re-lations Act, 49 Stat. 449.Under date of October 27, 1947, an Order AmendingComplaint with respect to the allegation concerning the appropriate unit wasissued over the signature of the Regional Director for the Thirteenth Region.Copies of the charge,the amended charge, the complaint and the Order Amend-ing Complaint together with notice of hearing were served upon the Union andRespondent.As amended,the complaint alleged in substance that Respondent had refusedand was refusing to bargain with the Union,the majority representative of itsemployees in an appropriate unit, in violation of Section 8 (5) and(1) of the Act. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its answer, dated December 31, 1947, Respondent admitted to a continuingrefusal to bargain with the Union, but asserted that the Union was not a majorityrepresentative of Respondent's employees, and thus, that the refusal did notconstitute a violation of the Act.Pursuant to notice, a hearing was held in Chicago, Illinois, before Wallace E.Royster, the undersigned Trial Examiner, on various dates from January 20through April 1, 1948.The General Counsel' of the Board, the Union, and Re-spondent were represented by counsel and participated in the hearing.Allparties were afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.On February 13,1948, the Union filed an amended charge upon the basis of which the GeneralCounsel moved to amend the complaint so as to allege that Respondent had (1)dominated and interfered with the formation and administration of, and con-tributed support to, Independent Photo Engravers Association, an unaffiliatedlabor organization, (2) discharged in late 1943, one Charles Burger because of hismembership in or affiliation with the Union, (3) since October 1943, advisedemployees that it would never sign a contract with the Union and would closeitsplant before doing so, and (4) interrogated employees concerning unionmembership, instigated and permitted circulation of anti-union petitions on itstime and property, and promised benefits to those of its employees who eitherrefused to join or withdraw from affiliation with' the Union.The motion toamend was granted'over objection by Respondent 2 and a recess was had from),ebruary 13 to February 25, 1948, for the purposes of obtaining service uponIndependent Photo Engravers Association, herein called the Association, and toenable Respondent to answer and prepare its defense to the additional issues.Although served with the charge, the amended charges, the complaint as amended,and notice of hearing, the Association did not appear at the hearing.On Febru-ary 23, Respondent filed its answer to the complaint as amended, denying thefurther allegations.All parties were granted until May 1, 1948, for the purpose of filing briefs.Briefs have been received from Respondent and the Union.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation with its principal office and place ofbusiness in Chicago, Illinois, where it is engaged in the manufacture of engravingplates.In the conduct of its business during 1946, Respondent purchased rawmaterials valued in excess of $50,000, 25 percent of which originated in Statesother than the State of Illinois.During the same period, Respondent's productsexceeded $200,000 in value.Ten percent of the production was shipped topoints outside the State of Illinois.Respondent concedes that at all timesmaterial to this proceeding it was engaged in commerce within the meaning ofthe Act.'Represented by a staff attorney who is hereinafter referred to as the General Counsel.zWith particular reference to the provision in the Act as amended on June 23, 1947,concerning the filing of a charge within 6 months of the happening of the event, I findthat this limitation is not to be retrospectively applied and that a charge filed within 6months following August 22,1947,satisfies the statutory requirement.Sohn v.Wateraon,84 U. S. 596. SUPERIOR ENGRAVING COMPANY225II. THE ORGANIZATIONS INVOLVEDChicago Photo-Engravers'Union No. 5 of the International Photo-Engravers'Union of N.A. (A. F. of L.),affiliated with the American Federation of Labor,and Independent Photo Engravers Association unaffiliated,are labor organiza-tions admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The context in which they occurredFor about 5 years the Union represented Respondent's employees until a strikein 1930 terminated this relationship.Sometime in 1937. Respondent recognizedEngraversGuild, an unaffiliated labor organization, as the representative of itsemployees.This organization which ceased to function in 1943, was found bythe Board to have been formed in violation of Section 8 (2) of the Act.'Sometime in August 1943, Edward J. Conforti, Respondent's president, metwith Lawrence Gruber and William Schragle, representatives of the Union, andrefused their request that he recognize the Union as the representative of Re-spondent's employees.'Shortly thereafter, however, Respondent and the Unionentered into an agreement for consent election and in consequence, an electionwas conducted by Board agents on October 11, 1943. The Union received 23 ofthe 36 valid votes cast.On October 20, 28, and November 18, 1943,Respondentand the Union discussed terms of a contract proposed by the Union and reachedtentative agreement on the Union's jurisdiction, workweek, shifts and shifthours, reduced working schedule, wages, vacation program, premium pay forwork on Sundays and holidays, call-in pay, ratio of apprentices to journeymen,and rates of pay for apprentices.Other issues, particularly union security, cer-tain aspects of overtime pay, further provisions affecting apprentices, a portionof the grievance procedure, and the duration of the agreementremained indispute.The Union rejected Respondent's offerof a maintenance-of-membershipprovision with a 15-day escape clause.At the conclusion of the November 18meeting, Gruber, president of the Union's local, announced that an impasse hadbeen reached.On December 6, the parties met with a U. S. Commissioner ofConciliation but no further agreement resulted.On March 4, 1944, the issues were certified to the National War Labor Board.No agreement to accept WLB recommendations was reached nor does it appearthat the parties agreed as to the issues to be heard by that tribunal.However,the WLB noted the tentative agreement above-stated and confined its attentionto the matters actually in dispute plus a further issue as to wages which sub-sequentlyarose.Hearings before a WLB panel were held inthe summerof 1944.After the WLB panel report was issued in December 1944, the Union moved fora hearing before a Division of the Regional WLB. Such hearing was held inMarch 1945, and sometime before May 17, 1945, the Division of the RWLB issueda "Report and Recommendation."On the latter date theRegionalWLB issueda "Directive Order" which Respondent petitioned the National WLB to review.On October 18, 1945, the National WLB issued its Directive Order affirming, withslight modification, the order of the Regional WLB issued May 17.By its terms,the May 17 order,as modified,required the parties to enter into a contract con-3Matter of Superior Engraving Company,61 N. L. R. B. 37.4 Conforti testified, and Gruber denied, that he was then told by the Union that recog-nition would avoid trouble and expense.The statement, if made,is notmaterial to theIssues. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaming the same clause concerning union security as theretofore established bycontract with the Engravers Guild, deciding the payment for overtime andindenture of apprentices dispute, and referring the issue as to wages back to theparties for further bargaining.The order did not act upon Respondent's claim,,raised at the outset of the WLB hearings in June 1944, that the Union no longer,represented a majority of the employees.On November 10, 1945, the Union sub-mitted a proposed contract incorporating, allegedly, those matters upon whichagreement had been reached in October and November 1944, along with thosematters upon which the WLB had ruled. Respondent did not reply to thisproposal, thereafter unilaterally granted wage increases to individual employees,and since continually has refused to recognize the Union as bargaining repre-sentative of the employees.During the period from the election until the final order of the WLB, other,events bearing upon the status of the Union took place. In March 1944, 21of the then approximately 30 employees signed a statement which was deliveredto President Conforti, repudiating the Union as bargaining representative andexpressing a desire to deal with Respondent through an employee committee.Seven additional employees signed in the next 2 months.Upon the basis ofthese signatures, Respondent, on July 14, 1944, filed an RE petition with theBoard requesting an investigation to determine whether the employee commit-tee or the Union was the bargaining representative.The petition was dismissedby the Board's Regional Director on the day following.Upon appeal, his actionwas sustained by the Board on September 7..In August 1944, the Association; a labor organization claiming to representRespondent's employees, was formed and on August 31 filed its petition forcertification.The Regional Director's action in dismissing this petition was,upon appeal, sustained by the Board on November 13. On February 28, 1945,the Association again petitioned the Board for certification.The petition alsowas dismissed and the dismissal sustained by the Board upon appeal.On September 1, 1945, Respondent filed a second RE petition.A week later,the Association filed its third petition.After hearing both were dismissed bythe Board on April 29, 1946.6Finally, on May 31, 1946, Respondent filed a petition for "De-Certification ofChicago Photo-Engravers Union, Local No. 5," which was denied by the Boardon July 9 next.B. Domination and control of the formation and administration of theAssociationEvidence that Respondent inspired the formation of and dominated the ad-ministration of the Independent was adduced through Joseph Busse, Respond-ent's one-time employee.Busse testified that shortly after the election andon a number of subsequent occasions, President Conforti told him not to worryabout certification of the Union for Busse had a lifetime job and that he,Conforti,would neversigna contract with the Union. Other witnesses forthe General Counselalsotestified that Conforti had expressed a determinationnot tosigna contract.Conforti denied the statement but admitted statingrepeatedly that he would notsign aclosed-shop contract.Considering that inhis conversations with Busse, Conforti generally referred to Busse's prospect ofpermanent employment,Iani. convinced that both were concerned primarilywith the Union'sdemand,for a form of closed shop, I believe, , therefore,Matter of Superior Engraving Company, 67N. L. R. B. 938 SUPERIORENGRAVING COMPANY227that Conforti's testimony is more accurate on this point. It is consistent, fur-thermore, with Respondent's position in bargaining during this period shortlyafterthe election.The Union and Respondent were not really far from agree-ment,the closed-shop issuewasthe principal matter in dispute.Busse testifiedcredibly that he and Conforti frequently discussed the Union,that Conforti occasionally suggested that the employees should form their ownorganization, and that he would then grant them all the advantages the Unioncould gain without the cost of union dues.'Busse testified credibly that early in March 1944, Conforti gave him a form ofpetitionwhich read,'We the undersigned, photo-engravers, employed by the Superior En-graving Co., Located at 215 W. Superior St., Chicago, Ill.Do hereby wishto convey to the management of the Superior Engraving Co., the WarLabor Board., the National Labor Relations Board., or any other agencynecessarily envolved, or interested, that.1.We do not desire the Chicago Photo Engravers Union, No. 5 of theAmerican Federation of Labor, to represent us as our bargaining agencyin future negotiations with the management of the Superior Engraving Co.2.We desire to negotiate with the management of the Superior En-graving Co., through our own efforts, and, or, a committee of employees.3.We herewith request of the management of the Superior EngravingCo., the War Labor Board., the National Labor Board, or any other agencyinvolved or interested, recognition, and approval of this our wish. (Spell-ing and punctuation as in original.)Busse, with the assistance of employees Sigmunt Dombrowski and AndrewGolabek, circulated this among Respondent's employees and in a short time se-cured the signatures of 21 of them. The petition was then presented to Con-fortiwho accepted it with the comment that he could do nothing for themas the dispute with the Union was then before the WLB. In late May, eitherBusseor Golabek recovered the petition from Conforti and after obtaining 7additional signatures returned to him.Conforti exhibited the petition at theWLB hearing in June, to indicate that the Union had lost its majority and theRE petition filed by Respondent with the Board on July 14, 1944, was basedupon it.Almost immediately after the dismissal of that petition, Conforti and Bussediscussed the matter.According to Busse's credited testimony, Conforti re-marked that the dismissal was not surprising, that everything would still beall right, and that he would not sign a contract with Local 5 8 Conforti sug-gested that he "get the boys together in a real band" and obtain an attorney.Following further advice from Conforti, Busse invited Sigmunt Dombrowski,Henry Dombrowski, Howard Frederickson, and Ed Molnar, all Respondent'semployees in the appropriate unit, to meet with him that night, telling all butMolnar that Conforti wanted them "to take and get ourselves organized."Thefive employees met at a restaurant that evening. In the words of Busse,6Conforti admitted that he andBussehad frequent conversations and that both ex-pressed opposition to the Union.He denied suggesting that a rival union be formed'Employee Golabek changed some of the wording in the petition in minor particulars.8Here, I find, Conforti was not referring only to a closed-shop contract.Respondenthad clearly refused to bargain with the Union during the WLB hearings in June 1944,as will appear. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDWell, I told them Mr. Conforti had told me that we should get the unionde-certified and get ourselves certified and he would take and be at libertyto give us raises in pay, and it was to our advantage at the time, as the unionwas certifiedas our bargainingagent and in a way has us tied up, accordingto Mr. Conforti's claims, and as long as they were certified, we could get noth-ing, because he wouldn't be in violation of the Board, and he would have to bein violation of the Board and the union certification if he gave us any benefitswhatsoever. . . . I told them they didn't have to worry about their jobs...if things fell through . . . I assured them Mr. Conforti assured me hewould notsigna contract with Local 5 and we did not have to worry aboutour present position or future.The five agreed to call a general meeting of employees to carry out this program.Busse reported the result of the meeting to Conforti who suggested that thegeneralmeeting be held as soon as possible, and at the nearby Y. M. C. A., vetoingBusse's suggestion that it,be held in the plant.Conforti also advisedBusse "topick the fellows and to start the organization and get it running"-but thatConforti's participation must be kept secret.One of the office employees typed anotice of meeting which Busse posted in the plant at the time clock.Thegeneralmeeting washeld on July 26, Busse was elected temporary chairman and a com-mittee was selected to assist him in obtaining an attorney to adviseand assist inthe formation of an independent union.Busse reported the result of the meet-ing to Conforti who gave Busse the name of an attorney, David Tressler,° in-structed him what to say to Tressler, and suggested that Busse exhibit to Tresslerthe petition signed by the employees in March and May.On July 29, Busse, withemployees Sigmunt Dombrowski, Howard Frederickson, and Andrew Golabek,met with Tressler.On July 31, Busse reported to Conforti that Tressler hadagreed to draw bylaws and a constitution and had advised the group to conductregular monthly meetingsand assessdues.Conforti expressed satisfaction andabjured Busse to follow Tressler's instructions faithfully.Within a few days a constitution, bylaws, and a form of demand for recognitionwere received from Tressler.Busse exhibited them to Conforti who advised himto follow Tressler's instructions, to get employee signatures on the petition andto collect dues and initiation fees.On August 2, the employeesagain met andsigneda demand for recognition.10Busse remained as chairman of the bargain-ing committee.Conforti acknowledged receipt of the Association's demand forrecognition on August 10, 1944, but refused to grant it.11On August 31, 1944,February 28, 1945, and September 8, 1945, the Association filed petitions for cer-tificationwith the Board, all of which were dismissedThe Association wasstill in existence at the time of the hearing.There is no evidence that subse-quent to the filing of the last petition it has actively sought to represent Respond-ent's employees.This evidence shows conclusively, of course, that Respondent dominated,assisted and contributed support to the Association in violation of Section 8 (2)of the Act. I so find. Respondent argues that Busse is not a credible witnessand that his testimony should be rejected I have credited the testimony ofRespondent's witnesses, as against that of Busse, on several points of substance.0Conforti admitted that he supplied Tressler's name but testified he did so reluctantlyand only at Busse's repeated insistence that he do so.10Busse's testimony that this demand was circulated and signed in the shop duringworking time is not credited11This document and a number of others pertaining to the Association were photostatedin the plant pith Conforti's permission without cost to the Association. SUPERIOR ENGRAVING COMPANY229He testified, for example, that he secured signatures to the petition which waspresented to Conforti on August 10, during working hours in the plant. I havefound otherwiseHe also testified that dues for the Association were collectedon working time in the plant I have made no finding in that respect. On thereally crucial issue of Respondent's sponsorship of the Association,Busse'stestimony is so supported by attendant circumstance as to be convincingConfortiadmitted that on February 5, 1944, he bought Busse a hat and a suit at a costin excess of $80.Busse testified that this gift was made after discussion of theformation of an independent organization to oppose the Union.Conforti testifiedthat Busse had complained of his financial inability to buy a suitand that hemade the gift as a gesture of good will and as a means of improvingBusse'smorale.Busse's version is incomparably the more reasonable oneDuring thesummer of 1944, Conforti promised, and paid in installments over a period of1 year, $500 to Busse. According to Busse this sum was to reward him forremaining in Respondent's employ and for not joining the Union.Conforti testi-fied that it was a reward to Busse in exchange for his promise to remain sober fora year.Conforti admitted that the amount was paid in full but asserted thatBusse did not fulfill his promise of sobriety.Conforti's explanationcertainlylacks convictionI find that these gifts were made to insure Busse's continuedopposition to the Union and to stimulate his interest in establishing a rivalorganizationThus, they constitute a violation of Section 8 (1) of the Act.Finally, Respondent urges thatBusse's testimony is motivated by spite. In thefall of 1947, several months after he had left Respondent's employ, Busseattempted, without success, to borrow $100 from Conforti.Thisrebuffmay wellhave persuaded Busse to relate his story to the General Counsel and I haveconsidered it in appraising his credibility. I have also considered the fact thatpassage of time often dims recollection and that Busse, Conforti, and others mayhave in certain instances been merely mistaken in their recollection of events.I am convinced, however, as I have found, that Busse's history of the birth andgrowth of the Association is true in all essential aspects and that Conforti's denialof his sponsorship of this organization is not to be credited.C The refusal to bargain1.The appropriate unitRespondent employs and during the period of concern here has employed, from25 to 35 skilled workers in its photo-engraving department engaged in variousaspects of the photo-engraving process including photography, half-tone andfour-color etching, printing, and finishingThe complaint as amended alleges,Respondent's answer admits, and I find (1) that all employees in Respondent'sphoto-engraving department excluding shipping clerks, errand boys, and janitors,at all times material herein until August 22, 1947, constituted a unit appropriatefor purposes of collective bargaining within the meaning of Section 9 (b) of theAct; and (2) that all employees in Respondent's photo-engraving department,excluding shipping clerks, errand boys, janitors, and all employees having author-ity in the interest of Respondent to hire, transfer, suspend, lay off, recall, promote,discharge, assign, reward, or discipline other employees, or responsibly to directthem, or to adjust their grievances, or effectively to recommend such action, if inconnection with the foregoing, the exercise of such authority is not of a merelyroutine or clerical nature, but requires the use of independent judgment, onAugust 22, 1947, and thereafter constituted a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act, asamended844340-50-vol 83-16 230DECISIONSOF NATIONALLABOR RELATIONS BOARDThe unit first described is that in which the election was conducted on October11, 1943, and the unit described in the petitions thereafter filed by Respondent.It included at no time more than three positions which might fall within thesupervisory exclusion set forth in the second unit description.2.The representative status of the UnionIt is the theory of the General Counsel that the Union's status asexclusivebargaining representative won at the election on October 11, 1943, remainedwith it during the years following that event to the time of the hearing. Thistheory is based in part, at least, upon the rationale of a line of Board decisionsstemmingfrom theAllis-Chalmerscase nand isbuttressed strongly by theBoard's dismissalof the petitions of Respondent and the Association on April 29,1946.Thus it is contended, that, after winning the election,after reaching animpassein bargaining, after submission of the disputed issues to the variousdivisions of the WLB, and after a final order from that agency, the Union isentitled as of right to continued recognition as bargaining representative untilithas had opportunity to secure the benefits of collective bargaining.To holdotherwise, it is argued, would be to place a premium upon self-help during aperiod when industrial strife was most to be avoided, to discouragesubmissionof disputes to the orderly process ofagenciesestablished to adjudicate suchmatters, and to penalize a union which in time of war did not interrupt produc-tion in an attempt to secureits demands.Respondent denies that the General Counsel's theory issound and arguesthat, in any event, it is inapplicable to the facts of thiscase.Respondentproduceda witness,Henry Dombrowski, who testified that even before theelection, at an organizational meeting called by the Union, Respondent's em-ployees were told, in effect, that their employer could be persuaded to granttheir demands by means of a slow-down.1e After the bargaining meeting ofOctober 28, according to Dombrowski, he and another employee, Ashelby, wereinstructed by a representative of the Union that, "It is up to you fellows.When you get down to work, tell the fellows to slow up and the fellows thatdon't go along with you, give them the silent treatment."Dombrowski testifiedthat he relayed this instruction to a number of employees in the shop and thathe engaged in a slow-down for about a week.Conforti testified that his employees started a slow-down about November 8and continued the use of that tactic for about 10 days. Some individuals, ac-cording to Conforti, during this period produced at about one-third their normalrate.At a bargaining conference on November 18, Conforti complained of thispractice to union representatives.According to Conforti, President Grubersuggested that the men might be "unhappy.".Conforti and Respondent's Superintendent, Kilby, testified that a number ofemployees refused to work overtime during the 3 months following November 8,1943, although there had never been any such difficulty at any prior time. Thecombination of the slow-down and the refusal to work overtime, according to theRespondent created a critical situation in that it was frequently unable to meetthe delivery requirements of its customers."Matter of Allis-Chalmers Manufacturing Company,50 N. L. R. B. 306.1s I do not credit Dombrowski's testimony on this point.Not only was he contradictedby all other witnesses who attended the meeting but I regard it as highly improbable thatsuch tactics would be discussed at a meeting held for the purpose of enlisting employeesupport for the Union. SUPERIORENGRAVING COMPANY231On December 3. 1943, Gruber circularized a number of photoengraving com-panies inChicago suggesting that they solicit accounts then served by Respond-ent (a partial list of which he enclosed) and that an attempt be made to securethe services of two of Respondentssalesmen.Gruber testified that he took thisaction in order to secure more work for those shops which were under contractwith the Union.All witnesses called by the General Counsel testified that they participatedin no slow-down and did not refuse to work overtime (except for reasons whichhad no relation to the contract dispute) and that they had received no instruc-tion from the Union in those matters: The appearance of some of these wassuch that their denials carried conviction and are believed.Others, however,who testified that they had worked overtime during the period in questionwere shown by pay-roll records not to have done so.Upon all the evidence, I find that Dombrowski was instructed by Schragle ashe testified" and that some of Respondent's employees did slow-down for the10-day period in November and refused to work overtime during the monthsof November and December 1943, and in January 1944, for the purpose of per-suading Respondent to accede to the Union's contract demands. I also find thatthe request that other companies solicit Respondent's accounts was made byGruber for the same purpose.It does not follow, however, as counsel for Respondent urges, that the Unionthereby forfeited its right to avail itself of whatever benefit might accrue toitby the application of theAllis-Chalmersdoctrine.These tactics wereabandoned before submission of the issues to the WLB and were not renewed.Thus the Union did submit to the peaceful procedures then established for thesettlement of its dispute anddid so less than5 months following the election.Finally,Respondent contends, the Union lost its majority by deliberatelywithdrawing its membership from Respondent's employ. Thereisevidencethat approximately 20 union members left their employment during the periodfromDecember 1934 to June 1944, but evidence that they did so at the direc-tion of the Union is lacking.All of these who were called as witnesses tes-tified either that they left for better paying jobs or that they were called to mili-tary service.I rejected Respondent's offerto prove by conversations between 9individual employees and Conforti that they left because of union instruc-tion" It is perhaps more than coincidental that employees, many of them.having from 5 to 14 years of service with Respondent, should quitduring aperiod when the Union was attempting to force Respondent to agree to certaincontract proposals, but even assuming that these separations were at the Union'sdirection, I do not believe that such evidence alone is sufficient to destroy theUnion's status.The Union established its majority on October 11, 1943, bymeans of an election. Evidence of repudiation or loss of majority in orderto be persuasive would have to be of at least equal force.The situation whichRespondent asserts existed would be analogous to one in which, shortly afterdesignating a bargaining representative, the employees attempted to repudiatethat action'' Indeed, such an attempt was made by means of the petitionof March 1944. to which I have earlier adverted. This action, however, wasinspired by Respondent and constituted an unfair labor practice.TheCarson1'Asbelby's denial is not credited.Schragle was stated to be unavailable as a witnessand did not testify.11This would clearly be hearsay for the issue is not what the employee said but whatinstructionwas givenby the Union.16MedoPhoto Supply Corp. v. N. L. R. B.,321 U. S. 678. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDPirieScottcase'Pupon which Respondent places some reliance is distinguishableif for no other reason than that the shift in allegiance there was not attributablein any degree to theemployer's unfair labor practices.Itmay be conceded that the Union did notleize its apparent opportunity tosecure a partial contract from Respondent in November 1943, leaving only thematters actually in dispute for WLB determination, thus negativing to someextent the General Counsel's contention that it has not had opportunity to securebenefits for the employees.Itmay further be conceded that since the electionthere is no evidence that the Union has ever attempted to present a grievanceon behalf of the employees or indeed since December 6, 1943, even met withRespondent except in the WLB forum. It remains a fact, nonetheless,that thfUnion has not been accorded a full year following its victory in the electionto attempt to get a contract.18 In March 1944,Respondent inspired a rival or-ganization and during that summer stated bluntly in the WLB hearing that itno longer recognized the Union'smajority.Here was a refusal to bargain inclearest terms within the year following the election.True, the Union mightthen have filed a charge with the Board alleging a refusal to bargain withoutabandoning its action before the WLB, but so long as Respondent continued toparticipate in those proceedings the Union was entitled to assume that oncethe contract issues were decided the majority issue could be met.Finally, thequestion of the applicability of theAllas-Chalmersrule of decision has alreadybeen decided adversely to Respondent by the Board's decision of April 29, 1946,made upon the record in which Respondent had opportunity,at least, to litigatethe contentions advanced here. In dismissing the petitions of Respondent andthe Association the Board said :The Photo Engravers promptly opened bargaining negotiations after itscertification and diligently took the steps open to it in securing the necessary,approval of its bargaining program by the War Labor Board. In thusresorting to the peaceable and orderly procedures of Government forsettlement of the issues in dispute, it has been deprived of a reasonableopportunity to obtain for the Company's employees the benefits of collectivebargaining which normally would have resulted from its certification astheir bargaining representative.We are therefore of the opinion that theprevious certification of the Photo Engravers and the present state ofnegotiations constitute a bar to this proceeding.Of course, pervading the entire period from March 1944 until the time of thehearing was Respondent's domination of and assistance to the Association.By setting up its own organization to bid for the allegiance of its employees,Respondent made bargaining by the Union impossible and unlawfully strippedthe Union of its status as exclusive representative. It is immaterial underthese circumstances that ordinarily the Union's majority status would not bepresumed to continue beyond a Year following the election when Respondentby violating the Act made it impossible for the Union to use its status for thebenefit of the employees. I find that since October 11, 1943, the Union has beenand now is the exclusive bargaining representative of Respondent's employeeswithin the meaning of Section 9 (a) of the Act.I find that on November 10, 1945, and thereafter, Respondent unlawfullyrefused to bargain with the Union, the majority representative of Respondent's"Matter of Carson Pine ScottcECompany,69 N. L.R. B. 935.18SeeMatter of Con P. Curran Printing Company,67 N. L.R. B. 1419. SUPERIOR ENGRAVING COMPANY233employees in the appropriate unit and that Respondent thereby violated Section8 (5) and (1) of the Act.D. The alleged discharge.of Charles BurgerBurger, having worked for Respondent in 1935 and 1936, returned to theplant in the spring of 1943, and was assigned to the night shift. Shortly beforethe discontinuance of that shift, in December 1943, according to his testimony,Conforti asked if he were a member of the Union.When Burger replied thathe was, Conforti expressed disappointment and remarked that if he were not,liewould be given work on the day shift. A week later, Burger was given anextra week's pay and 'left Respondent's employ.Burger testified that he wasdischarged and so reported at that time to the Union.He immediately obtainedother employment, suffered no loss in wages, and does not desire reinstatement.Conforti denied questioning Burger about his Union membership and assertedthat Burger confided that he was quitting on instruction of the Union.He ad-mitted paying Burger an additional week's pay, explaining that he did so toexpress his gratification for the week's notice Burger had given him.Ido not believe Conforti's explanation concerning the additional paymentand I find that Burger was discharged.However, in view of the unexplaineddelay of more than 4 years in filing a charge alleging the discharge to have beendiscriminatory, particularly in consideration of the circumstance that Respond-ent was brought to hearing in the summer of 1944, about' 7 ,months after thedischarge, upon other unfair labor practice charges filed by the Union, I do notcredit Burger's account of the conversation with Conforti leading to the dis-charge.I find that Respondent did not violate Section 8 (3) and (1) of theAct by the discharge of Charles Burger.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III, above, occurring inconnection with the operations of Respondent set forth in Section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,"itwill be recommended that it cease and desist therefrom and take certainaffirmative action which I find will effectuate the policies of the Act.I have found that Respondent has refused and now refuses to bargain withthe Union as the exclusive representative of.its employees in an appropriate unit.In order to effectuate the policies of the Act, I will recommend that, upon request,Respondent bargain collectively with the Union as the exclusive representativeof its employees in the appropriate unit with respect to rates of pay, wages,hours, and other terms or conditions of employment.I have found that Respondent dominated and interfered with the formationand administration of the Association and has contributed support to it. I havealsofound that the existence of the Association has constituted and now con-19The violations found are continuing violations and since August 22,1947, have beenviolations of Section 8 (a) (1), (2)and (5)of the Act as amended by the Labor-Manage-ment RelationsAct, 1947. 234DECISIONSOF NATIONALLABOR RELATIONS BOARDstitutes a continuing obstacle to the right of Respondent's employees to be rep-resented by the agent of their choice. In order to effectuate the policies of theAct, therefore, and to free the employees of the effects of Respondent's unfairlabor practices,I will recommend that Respondent completely disestablish thisAssociation as an organization purporting to represent Respondent's employees.By refusing to bargain with the Union by forming and fostering the Associa-tion, and by bribing Busse in order to maintain his interest in the Association,Respondent has indicated a fixed purpose to deprive its employees of their rightto be represented by the organization which they freely chose.Because thispurpose exists, I believe the preventive purpose of the' Act will be thwartedunless the recommended order is coextensive with the threat. In order, there-fore, to make effective the interdependent guarantees of Section7 of the Act,to prevent a recurrence of unfair labor practicestherebyminimizing industrialstrife burdening and obstructing commerce,and thus to effectuate the policiesof the Act, I will recommend that Respondent be ordered to cease and desistfrom in any manner infringing upon the rights guaranteed in Section 7 of the Act.I have found that Charles Burger was not discriminatorily discharged andwill recommend, therefore, that the allegation in the complaint to that effectbe dismissed.Upon the basis of the above findings of fact and the entire record in the case,.Imake the following :CONCLUSIONS OF LAW1.Chicago Photo-Engravers' Union No. 5 of the International Photo-En-gravers' Union(A. F. L.) and Independent Photo Engravers Association, arelabor organizations within the meaning of Section2 (5) of the Act.2.All employees in Respondent's photoengraving department, excluding ship-ping clerks,errand boys,janitors, and all employees having authority in theinterest of Respondent to hire, transfer,suspend,lay off,recall,promote, dis-charge, assign, reward, or discipline other employees, or responsibly to directthem, or to adjust their grievances, or effectively to recommend such action, ifAn connection with the foregoing, the exercise of such authority is not of a merelyroutine or clerical nature, but requires the use-of independent judgment, con-stitute a unit appropriate for the purposes of collective bargaining within themeaning of Section9 (b) of the Act.3.Chicago Photo-Engravers' Union No. 5 of the International Photo-Engravers'Union of N. A. (A. F. L.), was on November 10, 1945, and at all times since hasbeen the exclusive representative of all the employees in such unit for the pur-poses of collective bargaining within the meaning of Section 9 (a) of the Act.4..By refusing to bargain collectively with Chicago Photo-Engravers' UnionNo. 5 of the International Photo-Engravers' Union of N. A. (A. F. of L.), asexclusive bargaining representative' of employees in the appropriate unit, Re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (5) of the Act and of Section 8 (a) (5) of the Act as'amended.5.By dominating and interfering with the formation and administration ofIndependent Photo Engravers Association and by contributing support to it,Respondent has engaged in unfair labor practices within the meaning of Section8 (2) of the Act and of Section 8 (a) (2) of the Act as amended.6.By making gifts to Joseph Busse in order to encourage the formation of alabor organization and for the purpose of continuing his opposition to ChicagoPhoto-Engravers' Union No. 5 of the International Photo-Engravers' Union ofN. A. (A. F. of L.), and by interfering with, restraining, and coercing its em- SUPERIORENGRAVINGCOMPANY235ployees in the exerciseof therights guaranteed in Section7 of the Act Re-spondent has engagedin and is engagingin unfairlabor practices within themeaning of Section 8(1) of the Actand of Section 8 (a) (1) of the Act asamended.7.The aforesaid unfairlabor practicesare unfairlabor practicesaffectingcommerce within the meaning of Section 2(6) and(7) of the Act.8.Respondent did notviolate Section8 (1) and(3) of theAct bydischargingCharles Burger.RECOMMENDATIONSUpon thebasis of theforegoingfindings offact andconclusions of law, Irecommend that Superior EngravingCompany, Chicago,Illinois, its officers,agents, successors,and assigns,shall:1.Cease and desist from :(a)Refusing to bargaincollectivelywith ChicagoPhoto-Engravers' Unionof the International Photo-Engravers'Union of N. A. (A. F.of L.), as the ex-clusive representative of all the employees in the appropriate unit ;(b)Dominating and interfering with the formation or administration, orcontributing support to Independent Photo Engravers Association,any successorthereto, orany otherlabor organization of its employees ;(c)Offering or givinggifts to anyof its employees in order to influence theiractivitiesor attitude with respect to ChicagoPhoto-Engravers'Union No. 5of the International Photo-Engravers'Union of N.A. (A. F. ofL.), or In-dependent Photo EngraversAssociation,or any other labor organization of itsemployees ;(d) In any other manner interfering with, restraining,or coercing its em-ployees in the exerciseof the rightto self-organization,to form, join,or assistChicagoPhoto-Engravers'Union No. 5of the International Photo-Engravers'Unionof N. A. (A. F. of L.), or any other labor organization,to bargain col-lectivelythrough representativesof their own choosing,and to engage in con-certed activitiesfor the purpose of collective bargainingor other mutual aid orprotection,as guaranteed in Section7 of the Act.2.Take the following affirmativeaction whichI find will effectuate the policiesof the Act.(a)Upon request bargain collectively with Chicago Photo-Engravers' Union.No. 5 of the International Photo-Engravers'Union of N.A. (A. F. of L.), as.the exclusive representative of all the employees in the appropriate unit;(b) Completelydisestablish IndependentPhoto EngraversAssociation, orany successor thereof, as an organization purporting to represent its employeesfor purposesof collectivebargaining ;(c)Post throughout the plantin Chicago,Illinois, copies of the notice attachedhereto,marked `'Appendix A."Copies of the notice,to be furnished by theRegional Directorfor theThirteenth Region, shall,after being dulysigned byRespondent's representative,be posted by it immediately upon receipt thereofand maintained by it for sixty(60) consecutive days thereafter,in conspicuousplaces, including all places where notices to employees customarily are posted.Reasonable steps shall be taken by Respondent to insure that said notices are notaltered, defaced or coveredby othermaterial ;(d)Notify theRegionalDirector for the ThirteenthRegion inwriting withintwenty(20) days from the receipt of this IntermediateReport, whatsteps Re-spondent has takento comply therewith.It is further recommended that unless on or beforetwenty (20) days from re-ceipt ofthisIntermediateReport,Respondent notifies the said Regional Director 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring Respondent to take the aforesaidaction.It is further recommended that the allegation in the complaint that Charles*Burger was discriminatorily discharged, be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may withintwenty (20) days from the date of service of the order transferring the caseto the Board, pursuant to Section 203.45 of said Rules and Regulations, file withthe Board, Rochambeau Building, Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original and sixcopies of a brief in support thereof ; and any party may within the same periodfile an original and six copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of.the other parties.Proof of service on the other parties shall be promptly made as required bySection 203 85.As further provided in said Section 203.46, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of serviceof the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order, and all objections and exceptions thereto shall be deemedwaived for all purposes.WALLACEE. ROYSTER,Trial Examiner.Dated May 28, 1948.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE HEREBY DISESTABLISH Independent Photo Engravers Association as anorganization purporting to represent any of our employees for the purposeof dealing with us concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, and we will notrecognize it or any successor thereto for any of the above purposes.WE WILL NOT dominate or interfere with the formation or administrationof any labor organization or contribute support to it.WE WILL BARGAIN collectively upon request with Chicago Photo-Engravers'Union No. 5 of the International Photo-Engravers' Union of N. A. (A. F.of L.) as the exclusive representative of all employees in the bargainingunit described herein with respect to rates of pay, hours of employment orother conditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is : SUPERIORENGRAVING COMPANY237All employees in the photoengraving department, excluding shippingclerks, errand boys, janitors, and all employees having authority in theinterest of management to hire, transfer, suspend, lay off, recall, promote,discharge, assign, reward, or discipline other employees, or responsibly todirect them, or to adjust their grievances, or effectively to recommei.d suchaction, if in connection with the foregoing, the exercise of such authority isnot of a merely routine or clerical nature, but requires the use of independentjudgment.WE WILL NOT by gifts or promises of benefit encourage our employees tofavor or disfavor any labor organization.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,, to form labororganizations, to join or assist Chicago Photo-Engravers' Union No. 5 of theInternational Photo-Engravers' Union of N. A. (A. F. of L.) or any otherlabor organization, to bargain collectively through representatives of theirown choosing,and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.All our employees arefree to become or remain members of this union, or any other labororganization.SUPERIORENGRAVING COMPANY,Employer.Dated-------------------------By ----------------------------------(Representative)(Title)This notice must remain,posted for 60 days from the date hereof, and mustnot be altered,defaced, or covered by any other material.